 In the Matter of THEMUSKIN SHOECOMPANYandUNITEDSHOEWORKERS OF AMERICACase No: R-1890CERTIFICATION OF REPRESENTATIVES.,1fAugust 13, 1940On July 3, 1940, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election, an election by secret ballotwas conducted on July 26, 1940, at Baltimore, Maryland, under thedirection and supervision of the Regional Director for the FifthRegion (Baltimore,Maryland).On July 29, 1940, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or the Election Report have been filed byany of the parties.As to the balloting and its results, the Regional Director reportedas follows:Total Number of Eligible Voters________________________271Total Number of Ballots Cast___________________________255Total Number of Votes For:United Shoe Workers of America, affiliated with the Con-gress of Industrial Organizations------------------162Total Number of Votes Against:United Shoe Workers of America, affiliated with the Con-gress of Industrial Organizations ------------------87Total Number of Blank Ballots_________________________1Total Number of Void Ballots__________________________0Total Number of Challenged Votes______________________6By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,ofNational Labor Relations Board Rules and Regulations-Series 2,as amended.125NLRB6026 N. L. R. B., No. 55.546 THE MUSKIN SHOE COMPANY547IT IS HEREBY CERTIFIED that United Shoe Workers of America,affiliated with the Congress of Industrial Organizations has beendesignated and selected by a majority of the production and main-tenance employees of The Muskin Shoe Company, Baltimore, Mary-land, excluding supervisory and clerical employees, as their repre-sentative for the purposes of collective bargaining, and that pursuantto Section 9 (a) of the National Labor Relations Act, United ShoeWorkers of America, affiliated with the Congress of Industrial Organi-zations, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to' rates of pay, wages,hours of employment, and other, conditions of employment.T